Case 6:20-cr-00123-WWB-DCI Document 73 Filed 05/13/21 Page 1 of 2 PageID 198




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                                    CASE NO: 6:20-cr-123-WWB-DCI

KAVITA L. HARACK

 JUDGE:          Wendy W. Berger                 COUNSEL FOR           Chauncey Arthur Bratt
                                                 GOVERNMENT:
 DEPUTY CLERK:   Regina Fermer                   COUNSEL FOR           Mark J. O’Brien
                                                 DEFENDANT:
 COURT           Heather Suarez                  PRETRIAL/PROBATION:   Omayra Hernandez
 REPORTER:       heathersuarez.usocr@gmail.com
 SCHEDULED       May 13, 2021                    INTERPRETER:          N/A
 DATE/TIME:      10:30 AM


                                 MINUTES ON SENTENCING

Defendant placed under oath.

Defense makes ore tenus motion to continue Sentencing for 30 days to review new
discovery.
Government objects the motion to continue.
Court denies the ore tenus motion to continue Sentencing for reasons stated on the
record.

Government calls Special Agent Kerrie Harney as witness, duly sworn, testifies.
Cross-examination.
Re-direct.

SENTENCE IMPOSED as to Counts One and Two of the Information.

INCARCERATION: Fifteen (15) years as to Count 1 and fifteen (15) years as to Count
2, all such terms to run concurrently.

SUPERVISED RELEASE: 3 years. This term consists of a 3-year term as to Counts
One and Two, all such terms to run concurrently.
     Special conditions of supervised release:
     Mandatory drug testing requirements are suspended.
     Drug aftercare conditions imposed.
     Mental health treatment conditions imposed.
     Defendant shall cooperate in the collection of DNA.
     Credit conditions imposed.
     Search conditions imposed.
Case 6:20-cr-00123-WWB-DCI Document 73 Filed 05/13/21 Page 2 of 2 PageID 199




FINE and cost of imprisonment are waived.

SPECIAL ASSESSMENT of $200.00 is due immediately.

RESTITUTION: AMOUNT $ $486,507.46, payable to Seacoast Bank (Design Shop)
and $118,129.79 to Scenario Cockram USA, Inc.

FORFEITURE ORDERED of those assets identified in the Preliminary Order of
Forfeiture entered at Doc. 31.

The defendant is remanded to the custody of the United States Marshal.

Defendant advised of right to appeal.

Court adjourned.




              Time in court: 10:33am – 11:47am = 1 hour, 14 minutes




                                        -2-
